          Case
AO 2458 (Rev.      3:21-cr-02024-RBM
              02/08/2019) Jud_gment in ll_Critllim1_l Pe_ttyDocument
                                                            Case (Modified) 17   Filed 07/26/21 PageID.46 Page 1 of 1                            Page I of I


                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                       V.                                                (For Offenses Committed On or After November I, 1987)


                   Jorge Gabriel Larios-Romero                                           Case Number: 21 CR2024-RBM

                                                                                        Ral.2_h ~o_!_dQ_va--1 CJA
                                                                                        Defendant's Attorney


REGISTRATION NO. 51197509

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Information
                                            ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                     Count Number(s)
8:1325(a)(l)                        IMPROPER ATTEMPTED ENTRY by an ALIEN                                                   1
                                    (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                                  ------------------
 IZI Count( s) 2 of Information                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               l(TIME SERVED                                        D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $ 10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, July 15, 2021
                                                                                 Date of Imposition of Sentence


Received
              - --------
              DUSM                                                               ~~
                                                                                 UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                               21 CR2024-RBM
